Case 19-08021-TLS          Doc 75      Filed 03/27/20 Entered 03/27/20 10:29:27            Desc Main
                                       Document     Page 1 of 7



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEBRASKA

IN THE MATTER OF:                                   )
                                                    )            CASE NO. BK18-81307-TLS
RONNIE JEROME EGGERSON and                          )                      A19-8021-TLS
DEBRA LOUISE EGGERSON ,                             )
                                                    )                  CHAPTER 13
               Debtor(s).                           )
RONNIE JEROME EGGERSON and                          )
DEBRA LOUISE EGGERSON,                              )
                                                    )
                         Plaintiff,                 )
                                                    )
          vs.                                       )
                                                    )
U.S. BANK TRUST NATIONAL                            )
ASSOCIATION, AS TRUSTEE OF THE                      )
PRP II PALS INVESTMENT TRUST and                    )
SN SERVICING CORP.,                                 )
                                                    )
                         Defendants.                )

                                                ORDER

        This matter is before the court on the defendants’ motion for summary judgment (Fil. No.
46) and resistance by the plaintiffs (Fil. No. 71). The plaintiffs are representing themselves, and L.
Bryant Jaquez represents the defendants. Evidence and briefs were filed and, pursuant to the court’s
authority under Nebraska Rule of Bankruptcy Procedure 7056-1, the motion was taken under
advisement without oral arguments.

          The motion is granted, for the reasons explained below.

        The debtors filed this adversary proceeding against the holder and the servicer of their
residential mortgage loan objecting to their proof of claim and alleging the fraudulent assignment
of the deed of trust, lack of standing, misapplication of payments, and improper accounting of
escrow, fees, and other charges. The defendants filed a motion for summary judgment asserting there
is no genuine dispute as to any material fact.

          For purposes of this motion, the following facts are uncontroverted or are established by the
record:

      1. On or about July 8, 1998, the plaintiffs executed a promissory note in favor of WMC
Mortgage Corp. in the original principal amount of $98,625.00.
Case 19-08021-TLS        Doc 75    Filed 03/27/20 Entered 03/27/20 10:29:27              Desc Main
                                   Document     Page 2 of 7



       2. The debt described by the promissory note is secured by a deed of trust properly recorded
with the Register of Deeds of Douglas County, Nebraska, on July 10, 1998.

       3. The recorded deed of trust created a lien against the real property commonly described
as 8708 North 52nd Avenue, Omaha, NE 68152, which is legally described as Lot 15, Block 7, in
Raven Oaks, an addition to the City of Omaha, as surveyed, platted and recorded, in Douglas
County, Nebraska.

       4. The original beneficiary under the deed of trust was WMC Mortgage Corp.

        5. Defendant U.S. Bank Trust National Association, as Trustee of the PRP II Pals
Investment Trust (“U.S. Bank”), is the current holder, and is in actual physical possession, of the
original promissory note, which is endorsed in blank by WMC Mortgage Corp.

       6. On July 25, 2000, an Assignment of Deed of Trust (“AOM1”) was recorded assigning the
deed of trust from WMC Mortgage Corp. to The First National Bank of Chicago, as trustee under
the pooling and servicing agreement dated September 1, 1998, WMC Series 1998-B.

        7. On November 3, 2005, an Assignment of Mortgage (“AOM2”) was recorded assigning
the deed of trust from The First National Bank of Chicago, as trustee under the pooling and servicing
agreement dated September 1, 1998, WMC Series 1998-B, to JPMorgan Chase Bank, successor in
interest to Bank One, National Association (f/k/a The First National Bank of Chicago), as trustee,
on behalf of the holders of the Mortgage Pass-Through Certificates Series 1998-B.

       8. On December 13, 2010, a loan modification of the note and deed of trust was entered into
and executed by the plaintiffs and Select Portfolio Servicing, Inc.

        9. The loan modification created a new principal balance on the note of $133,552.03
consisting of an interest-bearing principal balance of $70,000.00 and a deferred principal balance
of $63,552.03.

       10. The loan modification provided for the interest-bearing principal balance to be paid at
a 9.90% rate of interest beginning January 1, 2011, over 249 months with a final balloon payment
of $60,684.57 due at maturity, which was extended to September 1, 2031.

      11. The loan modification provided for the deferred principal balance to be due as a balloon
payment at maturity as well.

        12. On March 15, 2017, a Corporate Assignment of Deed of Trust (“AOM3”) was recorded
assigning the deed of trust from Bank of New York Mellon Trust Company, N.A., f/k/a Bank of
New York Co. (successor to JPMorgan Chase Bank, N.A., successor to Bank One, N.A. f/k/a The
First National Bank of Chicago), as trustee on behalf of the holders of the Mortgage Pass-Through
Certificates Series 1998-B, to U.S. Bank Trust National Association, as trustee of the Preston Ridge
Partners Investment II Trust.

                                                -2-
Case 19-08021-TLS        Doc 75    Filed 03/27/20 Entered 03/27/20 10:29:27              Desc Main
                                   Document     Page 3 of 7




        13. The AOM3 indicates it was executed by Select Portfolio Servicing, Inc., as attorney in
fact for Bank of New York Mellon Trust Company, N.A., f/k/a Bank of New York Co. (successor
to JPMorgan Chase Bank, N.A., successor to Bank One, N.A., f/k/a The First National Bank of
Chicago), as trustee on behalf of the holders of the Mortgage Pass-Through Certificates Series
1998-B.

       14. On May 9, 2018, an Assignment of Deed of Trust (“AOM4”) was recorded assigning
the deed of trust from U.S. Bank Trust National Association as trustee of the Preston Ridge Partners
Investment II Trust to the defendant U.S. Bank Trust National Association as trustee of the PRP II
Pals Investments Trust.

       15. Defendant U.S. Bank is the current beneficiary of the deed of trust.

       16. SN Servicing Corporation is the servicer of the subject loan on behalf of U.S. Bank.

      17. On September 4, 2018, the plaintiffs filed a Chapter 13 bankruptcy petition commencing
Case No. BK18-81307 wherein the property is identified as the plaintiffs’ principal residence.

        18. On September 18, 2018, the plaintiffs filed their Schedule D in the bankruptcy case
identifying a secured claim against the property in the amount of $98,625.00 in favor of Statebridge
Company, Locher Pavelka Dostal, and SN Servicing.

       19. On September 18, 2018, the plaintiffs filed their Chapter 13 plan providing for the
secured claim against the property to be paid within Class 6.A. by curing pre-petition arrearages and
maintaining post-petition mortgage payments. The plan was confirmed on November 13, 2018.

       20. On November 9, 2018, U.S. Bank filed its proof of claim (No. 6-1) in the bankruptcy
case, which evidenced a total claim of $105,505.69 and pre-petition arrearages of $47,364.43.

        21. The claim includes a copy of the note endorsed in blank, a copy of the deed of trust,
copies of AOM1, AOM2, the loan modification, AOM3, AOM4, and an escrow analysis as of the
date the bankruptcy petition was filed.

       22. On the petition date, the plaintiffs were delinquent and due for 31 monthly payments for
March 1, 2016, through September 1, 2018, at $588.91 each, for a total principal and interest balance
of $18,256.21.

       23. On the petition date, the plaintiffs owed $26,264.84 in pre-petition escrow advances for
taxes and insurance for the property.

       24. On the petition date, the plaintiffs also owed $2,843.38 in pre-petition fees and charges,
which included late fees, advances, NSF fees, foreclosure expenses, and attorneys’ fees.


                                                -3-
Case 19-08021-TLS         Doc 75    Filed 03/27/20 Entered 03/27/20 10:29:27               Desc Main
                                    Document     Page 4 of 7



       25. The total pre-petition arrearages due at the time the plaintiffs filed their bankruptcy case
were as follows:

          Monthly payments due 3/1/16 through 9/1/18         31 x $588.91     $ 18,256.21
          Late charges                                                        $      530.10
          Foreclosure expenses                                                $      341.30
          Attorneys’ fees                                                     $     1,330.00
          Prior servicer corporate advance 2/1/17                             $      112.92
          Prior servicer late charges 2/1/17                                  $      494.06
          Prior servicer NSF fees 2/1/17                                      $       35.00
          Escrow deficiency for funds advanced                                $ 26,264.84
          TOTAL DUE FOR REINSTATEMENT                                             $47,364.43

       26. U.S. Bank filed a motion for relief from the automatic stay on August 2, 2019.

       27. The plaintiffs filed a resistance to the motion for relief from stay on August 16, 2019,
acknowledging the post-petition delinquency to U.S. Bank and seeking the ability to cure within a
reasonable time.

       28. The plaintiffs filed a further resistance to the motion for relief from stay on September
26, 2019, contesting U.S. Bank’s standing.

        29. A stipulated order settling the motion for relief was filed on October 24, 2019. In that
stipulated order, the plaintiffs acknowledged that U.S. Bank has a valid perfected security interest
in the property.

       In resisting the motion for summary judgment, the debtors deny that U.S. Bank has any right
to enforce the note because it is not the real party in interest, and they dispute the accounting
provided by SN Servicing.

        The debtors’ challenge to the assignment of the note to U.S. Bank fails for two reasons. First,
the debtors lack standing to insert themselves into the contractual arrangements between the original
lender and any subsequent holders of the note, absent proof of harm. “The party injured by an
improper or fraudulent assignment is the mortgagee-assignor (mortgage holder), not the mortgagor
(homeowner).” Quale v. Aurora Loan Servs., LLC, 561 F. App’x 582, 583 (8th Cir. 2014). “As long
as no creditor of the assignor questions the validity of the assignment, a debtor of the assignor
cannot do so.” Blackford v. Westchester Fire Ins. Co., 101 F. 90, 91 (8th Cir. 1900). “The Debtors
have not claimed that they did not take out this debt or that there is not a mortgage on their home


                                                 -4-
Case 19-08021-TLS        Doc 75     Filed 03/27/20 Entered 03/27/20 10:29:27               Desc Main
                                    Document     Page 5 of 7



or that they have suffered any injury based on the allegedly defective assignment (such as collection
efforts by two separate creditors on the same debt).” In re Baber, 523 B.R. 156, 161 (Bankr. E.D.
Ark. 2014). Likewise, the debtors here do not allege an injury based on the assignment of the note
and deed of trust. They question the amount of money they allegedly owe on the debt, but they do
not dispute the existence of the debt itself based on the note and security document.

        Second, the debtors have already agreed that U.S. Bank’s security interest in their residence
is valid and perfected. Paragraph 1 of the parties’ Stipulated Order in Settlement of the Motion for
Relief from the Automatic Stay (Fil. No. 111 in Case No. BK18-81307) states: “Debtors have
granted, and the parties hereto acknowledge, that Movant has a valid perfected security interest in
certain real property commonly known as 8708 N 52nd Avenue, Omaha, NE 68152.” The legal
doctrine of judicial estoppel prevents a party who successfully proceeds on a particular position from
later proceeding on a contrary and inconsistent position.

       Three considerations “typically inform the decision whether to apply the doctrine in
       a particular case:” 1) “a party's later position must be clearly inconsistent with its
       earlier position,” 2) whether the party “succeeded in persuading a court to accept that
       party's earlier position, so that judicial acceptance of an inconsistent position in a
       later proceeding would create the perception that either the first or the second court
       was misled,” and 3) “whether the party seeking to assert an inconsistent position
       would derive an unfair advantage or impose an unfair detriment on the opposing
       party if not estopped.”

Baouch v. Werner Enter., Inc., 908 F.3d 1107, 1113 (8th Cir. 2018) (quoting New Hampshire v.
Maine, 532 U.S. 742, 750-51 (2001)).

       Simply put, the debtors here cannot have it both ways – they cannot concede in the
bankruptcy case that U.S. Bank is the proper creditor holding a valid secured interest in their
residence, yet argue in this adversary proceeding that U.S. Bank does not hold a valid claim.

      As to the debtors’ concerns about the amount of the claim, the procedures regarding claims
and how they are handled are set forth in the Bankruptcy Code and the procedural rules:

              The Bankruptcy Code and Bankruptcy Rules specifically address burden of
       proof on claims. The Code provides:

               (a) A claim or interest, proof of which is filed under section 501 of
               this title, is deemed allowed, unless a party in interest . . . objects.

               (b) . . . [I]f such objection to a claim is made, the court, after notice
               and a hearing, shall determine the amount of such claim in lawful
               currency of the United States as of the date of the filing of the
               petition, and shall allow such claim in such amount, except to the
               extent that –

                                                 -5-
Case 19-08021-TLS        Doc 75     Filed 03/27/20 Entered 03/27/20 10:29:27              Desc Main
                                    Document     Page 6 of 7



                       (1) such claim is unenforceable against the debtor and
                       property of the debtor, under any agreement or applicable law
                       for a reason other than because such claim is contingent or
                       unmatured . . . .

       11 U.S.C. § 502. Thus, once a proof of claim is filed it is prima facie evidence of the
       claim's validity and amount, and the claim is deemed allowed if there is no objection.
       In re Tanner, Bankr. No. 12-01429, 2013 WL 2318848, at *4 (Bankr. N.D. Iowa
       2013) (citing In re Be-Mac Transp., Co., 83 F.3d 1020, 1025 (8th Cir. 1996) ). “If
       an objection to the claim is made, the court, after notice and a hearing, must
       determine the amount of the claim fixed as of the date of the petition.” Id.
       “Bankruptcy Rule 3001(f) places the burden of producing some evidence to rebut the
       presumption of validity on the objecting party.” Id. (citing In re Dove-Nation, 318
       B.R. 147, 152 (8th Cir. B.A.P. 2004)).

In re Racing Servs., Inc., 595 B.R. 334, 353 (Bankr. D.N.D. 2018).

        Under Rule 3001(f), the debtors are required to produce sufficient evidence to rebut the
validity of the claim. To show that the proof of claim is not valid, the debtors submitted:
                • a copy of a 2014 escrow refund check that is not part of the claim, to demonstrate
that the claim is incomplete and inaccurate;
                • post-petition monthly statements from the loan servicer;
                • the 2017 mortgage interest statement submitted by the loan servicer to the IRS;
                • a March 2017 letter from the loan servicer providing notice that force-placed
insurance would be purchased for the property and the estimated cost for doing so, which is less that
the amount the debtors are actually charged for the insurance, according to the loan payment history
attached to the proof of claim;
                • a copy of the loan payment history attached to the proof of claim, showing multiple
charges per month; and
                • a loan amortization schedule with no foundation.

        None of this information constitutes “sufficient evidence” to overcome the prima facie
validity of the defendants’ claim. The loan servicer need not attach every document in its file to the
proof of claim, as long as there is sufficient information to establish the amount owed. The
defendants are claiming pre-petition arrearages from the initial date of default through the date the
bankruptcy case was filed, which covers two-and-a-half years. A loan in default necessarily accrues
late fees, attorney fees, and other charges pursuant to the terms of the note. Therefore, multiple
entries each month on the loan payment history are not unusual and do not appear to be duplicative.
The letter about the cost of the force-placed insurance was simply a notice to the debtors and not in
any way a binding agreement as to the cost of the insurance. The post-petition statements submitted
by the debtors are not relevant to the pre-petition claim. Likewise, it is unclear what relevance the
mortgage interest statement and the loan amortization schedule have to the claim’s validity or how
they show “inconsistencies” vaguely referred to by the debtors.


                                                 -6-
Case 19-08021-TLS               Doc 75       Filed 03/27/20 Entered 03/27/20 10:29:27          Desc Main
                                             Document     Page 7 of 7



        Summary judgment is proper if the movant shows that there is no genuine dispute as to any
material fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a)
(made applicable to adversary proceedings in bankruptcy by Fed. R. Bankr. P. 7056); see, e.g.,
Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 249-50 (1986). The movant bears the initial responsibility of informing the court of the basis
for the motion, and must identify those portions of the record which the movant believes
demonstrate the absence of a genuine issue of material fact. Torgerson v. City of Rochester, 643 F.3d
1031, 1042 (8th Cir. 2011) (en banc). If the movant does so, the non-movant must respond by
submitting evidentiary materials that set out specific facts showing the existence of a genuine issue
of material fact. Id. The non-movant “must do more than simply show that there is some
metaphysical doubt as to the material facts,” and must come forward with “specific facts showing
that there is a genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
574, 586–87 (1986). In order to show that disputed facts are material, the party opposing summary
judgment must cite to the relevant substantive law in identifying facts that might affect the outcome
of the suit. Quinn v. St. Louis County, 653 F.3d 745, 751 (8th Cir. 2011).

        Because the debtors here have not established any genuine issue of material fact, nor have
they demonstrated a sufficient basis for rejecting the defendants’ proof of claim, summary judgment
will be entered in favor of the defendants.

       IT IS ORDERED: The defendants’ motion for summary judgment (Fil. No. 46) is granted.
Separate judgment will be entered.

         DATED: March 27, 2020.

                                                           BY THE COURT:

                                                           /s/Thomas L. Saladino
                                                           Chief Judge

Notice given by the Court to:
       Ronnie Jerome Eggerson
       Debra Louise Eggerson
       *L. Bryant Jaquez
       U.S. Trustee
Movant (*) is responsible for giving notice to other parties if required by rule or statute.




                                                              -7-
